Davis, J.
Plaintiff brought this action for services as a nurse to the defendant’s wife during her confinement. The wife engaged the nurse at ten dollars a week. During all' this time an action for separation was pending between the defendant and his wife, the wife being the plaintiff. It also appears that defendant was paying his wife five dollars a week. The defendant contended that he was not liable for the services of a nurse, because he and his wife were living apart. The trial court found for the plaintiff. The services rendered were clearly necessaries, for which the husband may be held liable, notwithstanding their living apart. Hatch v. Leonard, 165 N. Y. 435, 438.
Gildebsleeve and Eitzgebald, JJ., concur.
Judgment affirmed, with costs.